Case 2:20-cv-14130-RLR Document 6 Entered on FLSD Docket 06/03/2020 Page 1 of 4


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:20-CV-14130-ROSENBERG/MAYNARD

MICHELLE MILLER,

     Plaintiff,

v.

EDWARD D. JONES & CO., L.P.
and STEPHEN R. HEDRICK,

  Defendants.
___________________________________/

         ORDER OF COURT-MANDATED REQUIREMENTS IN FLSA-BASED CASES

        THIS MATTER is before the Court upon the filing of an action under the Fair Labor

Standards Act, as amended, 29 U.S.C. §201 et seq. (“FLSA”), by which the Plaintiff seeks unpaid

wages. To expedite resolution of this matter, the parties are instructed to comply with the following

requirements.

                                  I.     STATEMENT OF CLAIM

         To assist the Court in the management of the case, the Plaintiff is ORDERED to file with the

Court a statement of claim setting forth the amount of the alleged unpaid wages, the calculation of

such wages, and the nature of the wages (e.g. overtime or regular) within twenty-one (21) days from

the date of this Order. The statement of claim shall also include all attorney’s fees and costs incurred

to date. With respect to attorney’s fees, counsel must provide the hourly rate sought and the number

of hours expended by each person billing time. Also within that allotted time, the Plaintiff shall serve

a copy of this Order, the statement of claim, and copies of all documents supporting the claim (e.g.

time slips, pay stubs) on the Defendant’s counsel. The Plaintiff shall, on that same date, additionally

file a notice of full compliance with this Order.

        The Defendant, within fourteen (14) days of service of the Plaintiff’s statement of claim, is
                                                 1
Case 2:20-cv-14130-RLR Document 6 Entered on FLSD Docket 06/03/2020 Page 2 of 4


ORDERED to file with this Court a response to the Plaintiff’s statement, and provide the Plaintiff

with copies of all documents supporting its defenses. Concurrently, the Defendant shall file a notice

of full compliance with this Order. Failure to comply with this Order may result in default,

dismissal, and/or sanctions.

       The Statements of Claim are not intended by this Court to be a substitute for interrogatories

under Rule 33.

                                II.    SETTLEMENT APPROVAL

       Because FLSA rights cannot be abridged by contract or otherwise waived, claims arising

under the FLSA may be compromised only with the approval of the Court or the Secretary of Labor.

See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982). In a suit

brought by employees under the FLSA, the Court must determine whether a settlement proposed by

the employer and employees “is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Id. at 1355. In doing so, the Court considers such factors as “(1) existence of fraud; (2)

complexity of the case; (3) the point of the proceedings when the settlement occurs; (4) the

probability of success on the merits; (5) the range of possible recovery; and (6) counsel’s opinion.”

McHone v. Donald P. Hoekstra Plumbing, Inc., No. 10-60322-CIV, 2010 WL 4625999, at *1 (S.D.

Fla. Nov. 4, 2010); see also Leverso v. SouthTrust Bank of Ala., Nat’l Ass’n., 18 F.3d 1527, 1530 n.6

(11th Cir. 1994). Finally, the “FLSA requires judicial review of the reasonableness of counsel’s legal

fees to assure both that counsel is compensated adequately and that no conflict of interest taints the

amount the wronged employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x

349, 351 (11th Cir. 2009).

       Accordingly, it is hereby ORDERED that any motion for settlement approval filed in this

case should do the following:

       a. Attach a copy of the settlement agreement.

                                                  2
Case 2:20-cv-14130-RLR Document 6 Entered on FLSD Docket 06/03/2020 Page 3 of 4


     b. State whether the settlement agreement would result in a complete recovery of all wages

        that Plaintiff(s) claimed to be owed.

     c. Explain, with specificity, the nature of the parties’ bona fide dispute and why the

        settlement agreement represents a fair and reasonable resolution of that dispute, in light of

        the factors outlined above.

     d. If the settlement agreement provides for the recovery of attorney’s fees, explain how the

        fees were calculated and why the amount of the fees is reasonable. If the fees were

        calculated on an hourly basis, records of counsel’s time should be attached.

     e. If the parties seek for their settlement agreement to be reviewed in camera, for their

        settlement agreement to be filed under seal or, alternatively, if the parties’ settlement

        agreement would somehow punish the Plaintiff for discussing the terms of the settlement

        agreement, the parties are hereby on notice that, historically, the undersigned has not

        approved these types of requests. If the parties seek any of the aforementioned relief, the

        parties should provide the Court with detailed legal argument justifying the relief in a

        manner akin and resembling a motion for reconsideration which is supported with a

        detailed accounting of the factual grounds supporting the requested relief. See Dees v.

        Hydradry, Inc., 706 F. Supp. 2d 1227, 1242-43 (M.D. Fla. 2010) (“A confidentiality

        provision in an FLSA settlement agreement both contravenes the legislative purpose of

        the FLSA and undermines the Department of Labor's regulatory effort to notify employees

        of their FLSA rights. . . . The district court should reject as unreasonable a compromise

        that contains a confidentiality provision, which is unenforceable and operates in

        contravention of the FLSA.”); see also Webb v. CVS Caremark Corp., No. 5:11-CV-106

        (CAR), 2011 WL 6743284, *3 (M.D. Ga. Dec. 23, 2011) (holding that, “in light of the

        Court’s ruling that it will not seal any settlement agreements, it is likely that the

                                                3
Case 2:20-cv-14130-RLR Document 6 Entered on FLSD Docket 06/03/2020 Page 4 of 4


           confidentiality provisions are unenforceable” and, moreover, such a provision

           “contravenes the legislative purpose of the FLSA”).

       Failure to comply with these requirements may result in denial of the motion for

settlement approval.

       DONE and ORDERED in Chambers, West Palm Beach, Florida, this 2nd day of June, 2020.



                                                     ____________________________
Copies furnished to:                                 ROBIN L. ROSENBERG
All counsel of record                                UNITED STATES DISTRICT JUDGE




                                                 4
